Per Curiam.
Respondent was admitted to practice by this Court in 1989. He maintained an office for the practice of law in New Jersey where he was admitted to practice in 1971.
On February 14, 2005, respondent pleaded guilty in the United States District Court for the District of New Jersey to one count of knowingly conspiring with others to make false statements to a financial institution in violation of 18 USC § 371. The criminal information indicates that respondent conspired with others to make materially false statements as *763closing attorney when he prepared Department of Housing and Urban Development settlement statements in a number of real estate closings. Based upon his plea of guilty, the Supreme Court of New Jersey temporarily suspended respondent from practice, effective immediately, pending final resolution of ethics proceedings against him. Petitioner now moves to suspend respondent pursuant to Judiciary Law § 90 (4) (f).
In view of his conviction of a serious crime (see Judiciary Law § 90 [4] [d]; Matter of Joslin, 288 AD2d 552 [2001]), we grant petitioner’s motion to suspend respondent from practice until such time as a final disciplinary order is made by this Court (see Judiciary Law § 90 [4] [f], [g]).
Crew III, J.P, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective immediately, until a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g) and until further order of this Court; and it is further ordered that respondent, for the period of suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).